Citation Nr: 1503332	
Decision Date: 01/23/15    Archive Date: 01/27/15	

DOCKET NO.  12-17 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a bilateral shoulder disability (claimed as "popping and grinding" with limitation of motion).

4.  Entitlement to service connection for a left wrist disability (claimed as "popping and grinding" with limitation of motion).

5.  Entitlement to service connection for a low back disorder, to include musculoligamentous strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had active duty for training from June 4 to August 2, 2002, in addition to military service from March 2004 to July 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Board notes that, in a Statement in Support of Claim dated in October 2012, the Veteran, through his accredited representative, indicated that he wished to withdraw from consideration all issues save that of entitlement to service connection for a low back disorder.  Accordingly, the issues of entitlement to service connection for tinnitus, sleep apnea, a bilateral shoulder disorder, and a left wrist disorder will be dismissed.

Finally, for reasons which will become apparent, the appeal as to the issue of entitlement to service connection for a low back disorder, to include musculoligamentous strain, is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


FINDING OF FACT

In a Statement in Support of Claim dated in October 2012, the Veteran, through his accredited representative, requested withdrawal of all issues save that of entitlement to service connection for a low back disorder (to include musculoligamentous strain).  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on all issues save that of entitlement to service connection for a low back disorder (to include musculoligamentous strain) have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2014).  

In the present case, in a Statement in Support of Claim dated in October 2012, the Veteran, through his accredited representative, withdrew from consideration all issues save that of entitlement to service connection for a low back disorder (to include musculoligamentous strain).  As the Veteran has withdrawn his appeal regarding those issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to service connection for tinnitus is dismissed.  

The appeal as to the issue of entitlement to service connection for sleep apnea is dismissed.

The appeal as to the issue of entitlement to service connection for a bilateral shoulder disability is dismissed.

The appeal as to the issue of entitlement to service connection for a left wrist disability is dismissed.


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for a low back disorder, to include musculoligamentous strain.  However, a review of the record raises some question as to the exact nature and etiology of that disability.  

In that regard, while the Veteran's service treatment records fail to demonstrate either a diagnosis of or treatment for a low back disability, at the time of a service separation/post deployment physical examination during the months of May and June 2005, the Veteran did, in fact, complain of back pain.  Significantly, while following a VA examination in July 2009, the examining physician's assistant offered his opinion that the Veteran's musculoligamentous low back strain was less likely than not caused by or the result of a lumbar injury while on active duty in the Middle East, it is unclear whether, at the time of the rendering of that opinion, the examiner did, in fact, have access to the Veteran's service treatment records, and, in particular, the aforementioned post deployment/separation examination.  This is particularly the case given the fact that no reference was made to that separation examination, and the additional fact that the examiner, at the time of the July 2009 examination, specifically stated that the Veteran's service medical records had not been reviewed.  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection.

Accordingly, in light of the aforementioned, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to September 2012, the date of the most recent VA treatment records on file, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran's entire claims folder should then be furnished to the same VA physician's assistant who conducted the aforementioned examination in July 2009.  Following a review of the Veteran's claims folder, and, in particular, the aforementioned service treatment records and post deployment/separation examination, the examiner should offer an addendum opinion as to whether the Veteran's low back disability at least as likely as not had its origin during, or is in some way the result of, his period or periods of active military service.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented his consideration of all records contained in the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the Veteran's claim for service connection for a low back disability, to include musculoligamentous strain.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in April 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


